Per Curiam.

The board of elections rejected a petition paper containing 15 valid signatures for the reason that a false affidavit was attached thereto. In addition to the 15 valid signatures, that petition paper contained two signatures through which lines had been drawn. It is claimed that the affidavit was false because of the statement therein as to “the * * * petition paper containing 17 signatures” when it contained only 15. However, if the two signatures through which lines were drawn are counted, there would be 17 signatures.
As to one of the two signatures through which a line had been drawn, the signer had signed before she was registered and later signed again after she had registered.
A signature is the name of a person written with his own hand. See Webster’s Third New International Dictionary. If a signature is written twice, it may represent two signatures of the same person. If a line is drawn through a signature, it may nonetheless be a signature as far as the affidavit of a circulator of a nominating petition is concerned.
In our opinion, the board of elections abused its discretion in rejecting this petition paper. See State, ex rel. Schwarz, v. Hamilton County Board of Elections, 173 Ohio St., 321.
*238If the 15 valid signatures on this petition paper are counted, the candidate’s name should be printed on the ballot.
Therefore, a writ of mandamus is allowed directing the board to do so.

Writ allowed.

Taft, C. J., Zimmerman, Matthias, O’Neill, Griffith, Herbert and Gibson, JJ., concur.